 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DRISCOLL’S, INC., et al.,                         No. 2:19-cv-00493-TLN-CKD
12                       Plaintiffs,
13           v.                                        ORDER
14   CALIFORNIA BERRY CULTIVARS,                       (ECF No. 18.)
     LLC, et al.,
15
                         Defendants.
16

17           Before the court is plaintiffs’ motion to compel defendants to respond to certain

18   interrogatories, requests for production, and requests to enter and inspect defendants’ land. (ECF

19   No. 18.) Having considered the parties’ joint statement regarding their discovery disagreement,

20   argument at the hearing on this issue on September 25, 2019, and all related documents, the court

21   orders defendants to comply with plaintiffs’ request to inspect the five locations identified in

22   plaintiffs’ five requests.

23           Defendants shall allow plaintiffs access to each facility (including associated land and

24   fields) where defendants’ strawberry varieties are located no later than October 30, 2019 and shall

25   permit plaintiffs to collect at least two samples from each variety by the appropriate techniques

26   (either hole punching or removing young leaves). Plaintiffs shall be permitted to perform genetic

27   analysis on each sample including (1) DNA extraction from the samples using a vendor such as

28   Omega Bio-tek, (2) DNA microarray analysis on the samples using a vendor such as Affymetrix,
                                                       1
 1   and (3) any such additional analysis as may be necessary to determine the genetic heritage of the

 2   varieties sampled.

 3             As to defendants’ request to stay discovery until the resolution of their motion to dismiss

 4   (ECF No. 7), that request will be granted. The court has the inherent power to stay proceedings

 5   and manage its own docket. See, e.g., Clinton v. Jones, 520 U.S. 681, 706 (1997) (“The District

 6   Court has broad discretion to stay proceedings as an incident to its power to control its own

 7   docket.”); see also Wenger v. Monroe, 282 F3d 1068, 1077 (9th Cir. 2002) (affirming staying

 8   discovery pending resolution of motion to dismiss for failure to state a claim). Having considered

 9   the potential prejudice to plaintiffs, the likelihood that the motion would significantly narrow the

10   case, and the breadth of discovery, the court orders that the remainder of the parties’ discovery be

11   stayed until the motion to dismiss is ruled upon.

12             Accordingly, the court ORDERS:

13             1.     Defendants must comply, as outlined in this order, with plaintiffs’ requests for

14   entry upon land for inspection and other purposes numbers one through five.

15             2.     Discovery is otherwise stayed until defendants’ motion to dismiss (ECF No. 7) is

16   decided.

17   IT IS SO ORDERED.

18   Dated: October 1, 2019
                                                         _____________________________________
19
                                                         CAROLYN K. DELANEY
20                                                       UNITED STATES MAGISTRATE JUDGE

21

22   16.dris.493

23

24

25

26
27

28
                                                         2
